DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 3-5 of U.S. Patent No. 10,835,725 (‘725). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a tattoo needle tip having a needle tip body, a needle passage, and a capillary ink reservoir with a plurality of ink containing bodies on the ink reservoir directly connected to the needle opening. 
With regard to claim 4, claim 4 of the application and claim 4 of ‘725 both claim the ink reservoir comprises a porous material and the ink containing bodies being pores.
With regard to claim 5, claim 5 of the application and claim 5 of ‘725 both claim the ink reservoir is integrally formed at the needle tip body.
Regarding claim 6, although ‘725 does not claim a handle, the examiner takes official notice that handles were known attachments to assist users in handling devices.  Thus, to couple a handle to the tattoo needle device claimed by ‘725 would have been obvious to one of ordinary skill in the art in order to assist the user.

Claims 1, 6, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 10-12, 16 and 18 of copending Application No. 17091928 (‘928). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims generally recite a tattoo needle tip having a body (housing), a needle passage (channel), a needle opening (mouth), a tattoo needle (needle bundle), an capillary ink reservoir (ink reservoir) having ink containing bodies (grooves, slots, or cavities) and directly connected to the needle opening (i.e. on the walls thereof).
Regarding claim 6, although ‘928 does not claim a handle, the examiner takes official notice that handles were known attachments to assist users in handling devices.  Thus, to couple a handle to the tattoo needle device claimed by ‘928 would have been obvious to one of ordinary skill in the art in order to assist the user.

 With regard to claim 8, claim 8 of the application and claims 2, 3, 11, 16 of ‘928 both claim a biasing member (biasing member of claim 16) configured to bias the tattoo needle towards the inner surface (guide wall of claim 3) to reduce a capillary gap between the tattoo needle and the grooves (where the biasing member of claim 16 would bias the needle toward a wall to would have the same result of reducing a capillary gap as in claim 11).  Although the biasing member claimed by ‘928 is not specifically claimed in combination with the ink reservoir, to combine the claimed elements of ‘928 would have been obvious and well within the purview of one of ordinary skill in the art; particularly it would have been obvious to use the claimed ink reservoir in the tattoo needle module claimed by ‘928 in order to deliver ink for tattooing.
With regarding to claim 11, claim 11 of the application and claim 18 of ‘928 both claim the inner surface (inner surface of claim 18) is shaped to conform to an external profile of the tattoo needle (inner surface of the mouth conforms to external profile of the needle bundle as in claim 18) to increase a contact area between the tattoo needle and the ink stored in the grooves (where the inner surface of claim 18 would increase a contact area between the tattoo needle and the ink stored in the grooves in the same manner). Although the biasing member, inner surface shape, and ink reservoir claimed by ‘928 is not specifically claimed in combination, to combine the claimed elements of ‘928 would have been obvious and well within the purview of one of ordinary skill in the art; particularly it would have been obvious to use the claimed ink reservoir in the tattoo needle module claimed by ‘928 in order to deliver ink for tattooing and it would have been obvious to use a biasing member in order to direct needle movement.  To use known and disclosed elements for their known and intended purpose would have been obvious and well within the purview of one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the longitudinal channel". There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the tattoo needle bundle".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if claim 19 intends to recite “a tattoo needle bundle”, or only “the tattoo needle” that has proper antecedent basis. For the purpose of prior art comparison, the claim will be considered as recited either a needle or needle bundle as this is the broadest reasonable interpretation of the claim consistent with the specification.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Xiao (CN202538157U) as evidenced by US PGPUB equivalent (US2013/0226211) (“Xiao”) or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao.
Regarding claim 1, Xiao discloses a tattoo needle tip (10) comprising: 
a needle tip body (11) having a lower end and an upper end (see annotated Fig. 2); 
a needle passage (100, see Fig. 2) defined inside the needle tip body for placing a tattoo needle (21, Paragraph [0040]) (Paragraph [0033]); 
a needle opening (opening of needle passage 100 at lower end, see annotated Fig. 2) defined at the lower end of the needle tip body for a sharp end of the tattoo needle to extend out (the sharp end 211 of the needle 21 extends out of the tip opening 12 and therefore would extend out of the opening at the lower end as shown in annotated Fig 2, Paragraph [0042]), the needle opening being communicated with the needle passage (see Fig. 2; Paragraph [0033]); 
a capillary ink reservoir (13) receiving and retaining ink therein by capillary action being disposed on the needle tip body and directly connected to the needle opening (Paragraph [0033, 0034], see Figs. 1, 2), the ink reservoir directly feeding ink to the sharp end of the tattoo needle (Paragraph [0033]), wherein a plurality of capillary ink containing bodies (plurality of spaced capillary grooves, Paragraph [0034]) are provided at the ink reservoir (see Fig. 2).  
Xiao does not explicitly disclose the plurality of capillary containing bodies are directly connected to the needle opening, however as Xiao teaches at least one ink guiding passage connects the ink chamber with needle tip opening, wherein needle tip opening 12 is provided at the end of need passage 100 Paragraph [0033]; that the ink reservoir and the needle tip body are designed as one unit, thereby being connected, wherein the ink reservoir includes a plurality of the spaced capillary grooves Paragraph [0034]; the ink reservoir as being arranged at any part of the needle tip near the needle tip opening and so on Paragraph [0034]; and the ink chamber of the ink reservoir connecting with the tattoo needle passage 100, so that the ink stored in the chamber can flow to the needle tip opening along the needle and needle passage 100 Paragraph [0034], the teachings of Xiao are considered to encompass or alternatively make obvious direct connection of the capillary ink reservoir and needle opening as claimed.

    PNG
    media_image1.png
    572
    536
    media_image1.png
    Greyscale

Regarding claim 2, Xiao discloses the tattoo needle tip of claim 1, wherein the ink containing bodies comprise a plurality of capillary grooves (Paragraph [0034], see annotated Fig. 2A) extending on an inner surface of the needle opening generally transversal to an axial direction of the tattoo needle (Paragraph [0034], see annotated Fig. 2, where the grooves are provided on the ink reservoir 13 and the ink reservoir 13 is intended to have ink leak into the passage 100 through pores interconnected with the grooves, Paragraph [0034], where the pores can be considered part of the grooves it is considered to encompass or at least make obvious the grooves are on an inner surface of the needle opening). Although Xiao is not specific for the claim limitation, Xiao teaches the grooves with pores that allow leakage into the passage 100, the claim limitation is considered encompassed or alternatively obvious over the teachings of the prior art..  

    PNG
    media_image2.png
    523
    479
    media_image2.png
    Greyscale

Regarding claim 3, Xiao discloses the tattoo needle tip of claim 2, wherein the grooves are distributed along a full longitudinal extent of the needle opening (see annotated Fig. 2 from the rejection of claim 1).  
Regarding claim 4, Xiao discloses the tattoo needle tip of claim 1, wherein the ink reservoir comprises a porous material and the ink containing bodies comprise pores in the porous material (Paragraph [0034], claim 3).  
Regarding claim 5, Xiao discloses the tattoo needle tip of claim 1, wherein the ink reservoir is integrally formed at the needle tip body (integrally formed, Paragraph [0034]).  
Regarding claim 6, Xiao discloses a device comprising a handle (30) and the tattoo needle tip of claim 1 coupled to the handle (Paragraph [0042]).  
Regarding claim 7, Xiao discloses a needle assembly comprising the tattoo needle tip of claim 2 and the tattoo needle mounted in the needle passage of the tattoo needle tip (Paragraph [0040]).  


Claim 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Klebs (US2012/0192681).
Regarding claim 8, Xiao discloses the needle assembly of claim 7; yet, is silent to a biasing member configured to bias the tattoo needle towards the inner surface to reduce a capillary gap between the tattoo needle and the grooves. Klebs, in the same field of endeavor, teaches a tattoo needle 200, including a stabilization device 100 that biases the point of the needle against the bottom inside edge of the tip aperture of guide 306 (Paragraph [0038]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to substituted the arrangement of the biased tattoo needle against the inside edge of the tip of Klebs for the arrangement of Xiao since the substitution would have yielded the same predictable result of providing a needle within a tip for applying ink and would also provide the added benefit of stabilizing the needle (see Paragraphs [0002; 0038] of Klebs). 
Regarding claim 9, as discussed above it would have been obvious to use the biasing member of Klebs in the device of Xiao.  Xiao/Klebs discloses the needle assembly of claim 8, Klebs further teaches wherein the biasing member is configured to bias the tattoo needle both longitudinally and transversely towards the inner surface (the stabilization device of Klebs biases the tattoo needle in one location by having the needle against the bottom inside edge of the tip aperture and therefore is interpreted as biasing the needle longitudinally and transversely, see Paragraph [0038]).  
Regarding claim 10, as discussed above it would have been obvious to use the biasing member of Klebs in the device of Xiao. Xiao/Klebs discloses the needle assembly of claim 8, Klebs further teaches wherein the biasing member comprises rubber material (stabilization device/biasing member includes a band that is made of rubber, see claims 2 and 4 of Klebs).  
Regarding claim 11, as discussed above it would have been obvious to use the biasing member of Klebs in the device of Xiao. Xiao/Klebs discloses the needle assembly of claim 8, Klebs further teaches wherein the inner surface is shaped to conform to an external profile of the tattoo needle (needle is biased against the bottom inside edge of the tip aperture, Paragraph [0038]; therefore it is interpreted as being shaped to conform to an external profile of the tattoo needle) to increase a contact area between the tattoo needle and the ink stored in the grooves (thus, the modified device of Xiao/Klebs would have the claimed result by having the tattoo needle contact the ink stored in the grooves).  
Regarding claim 13, Xiao/Klebs discloses the needle assembly of claim 8, wherein the needle tip body comprises a generally cylindrical or conical body having a circumference (see Fig. 2 of Xiao); yet, is silent regarding one or more of the grooves extend up to 120 degrees along the circumference of the body. 
However, as Xiao teaches that the ink reservoir can be arranged at any part of the needle tip body, wherein the ink chamber comprising the capillary grooves is provided on the ink reservoir (Paragraph [0034]), the degree of placement of the grooves is considered to be an obvious design choice.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have one or more grooves extend up to 120 degrees along the circumference of the body for the purpose of holding ink, since applicant has not disclosed that having the grooves extend this degree along the body provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs as stated in Paragraph [0111] of the specification.
Furthermore, absent a teaching as to criticality that the grooves need extend a particular degree along the body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 14, as discussed above, Xiao/Klebs discloses the needle assembly of claim 8, and the claimed limitations are unclear.  Regardless as Xiao discloses the longitudinal channel (the passage of 15, or 100 see Fig. 2) has a generally circular profile or a generally polygonal profile (the passages have a generally circular profile, see Fig. 2) the teachings of the prior art are considered to meet the claimed limitation.  
Regarding claim 15, Xiao/Klebs discloses the needle assembly of claim 8; yet, is silent wherein the grooves have a width of about 0.3 mm to about 0.6 mm.  
However, as Xiao discloses the grooves for holding the ink for tattooing (Paragraph 0034), which is the same purpose as instantly claimed and disclosed, the width of the grooves is considered obvious to one of ordinary skill in the art.  The grooves necessarily have a width, and as the same purpose of the grooves is disclosed, the claimed width is considered at least obvious through the practice of the prior art.  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 16, Xiao/Klebs discloses the needle assembly of claim 8; yet, does not explicitly disclose wherein the plurality of grooves comprises 3 to 12 grooves. Xiao discloses a plurality of grooves (Paragraph [0034]) but is not explicit to the amount. 
However, as Xiao discloses the grooves for holding the ink for tattooing (Paragraph 0034), which is the same purpose as instantly claimed and disclosed, the number of grooves is considered obvious to one having ordinary skill in the art. There are a plurality of grooves as shown in Fig. 2, and as the same purpose of the grooves is disclosed, the number of grooves considered at least obvious through the practice of the prior art.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
 Regarding claim 17, Xiao/Klebs discloses the needle assembly of claim 8, Xiao further discloses wherein the needle passage comprises a generally conical lower portion (where the lower end as shown in annotated Fig. 2 from the rejection of claim 1 has a conical shape) and a generally cylindrical upper portion (where the upper end as shown in annotated Fig. 2 from the rejection of claim 1 has a cylindrical shape).  
Regarding claim 18, Xiao/Klebs discloses the needle assembly of claim 8, wherein the grooves are inter-connected (there are pores on the ink reservoir to allow for capillary action of the ink in the grooves, Xiao Paragraph [0034], thus the grooves are considered to be inter-connected as instantly claimed).  
Regarding claim 19, as discussed above, Xiao/Klebs discloses the needle assembly of claim 8, and the claimed limitations are unclear.  Regardless, as Xiao discloses a liquid applicator (tattoo machine, Paragraph [0042]) comprising the needle assembly of claim 8, and a needle actuator (driving component, Paragraph [0042]) for actuating downward movement of the tattoo needle (tattoo needle moves in linear reciprocating motion, Paragraph [0042] of Xiao) and a handle (30) coupling the needle actuator to the needle assembly (handle 30 is connected with tattoo machine and needle bar 22 of tattoo 20 passes through the handle 30, Paragraph [0042]), the teachings of the prior art are considered to encompass or at least make obvious the claimed limitations.  

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Klebs as applied to claim 8 above and further in view of Scherkowski et al (US2014/0018835) (“Scherkowski”).  In view of the 112 above, an alternative rejection of claim 19 has been included herein.
Regarding claim 12, as discussed above, Xiao/Klebs discloses the needle assembly of claim 8; yet, is silent regarding wherein the tattoo needle comprises a needle bundle. 
Scherkowski teaches a handle held device used for piercing the human skin and introducing a substance such as ink (see Paragraph [0002]). Where the device is used with elements appropriate for piercing the skin, including a single needle or a needle bundle (Paragraph [0013]). Therefore, it would have been an obvious to one having ordinary skill in the art to modify the device of Xiao/Klebs to include a needle bundle because Scherkowski teaches that both a single needle and needle bundles were known and acceptable devices for piercing the body.  To use one known piercing device or another wherein a piecing element is disclosed would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 19, as discussed above, Xiao/Klebs discloses the needle assembly of claim 8, and the claimed limitations are unclear.  Regardless, as Xiao discloses a liquid applicator (tattoo machine, Paragraph [0042]) comprising the needle assembly of claim 8, and a needle actuator (driving component, Paragraph [0042]) for actuating downward movement of the tattoo needle (tattoo needle moves in linear reciprocating motion, Paragraph [0042] of Xiao) and a handle (30) coupling the needle actuator to the needle assembly (handle 30 is connected with tattoo machine and needle bar 22 of tattoo 20 passes through the handle 30, Paragraph [0042]).  
Xiao is silent regarding wherein the tattoo needle comprises a needle bundle.
Scherkowski teaches a handle held device used for piercing the human skin and introducing a substance such as ink (see Paragraph [0002]). Where the device is used with elements appropriate for piercing the skin, including a single needle or a needle bundle (Paragraph [0013]). Therefore, it would have been an obvious to one having ordinary skill in the art to modify the device of Xiao/Klebs to include a needle bundle because Scherkowski teaches that both a single needle and needle bundles were known and acceptable devices for piercing the body.  To use one known piercing device or another wherein a piecing element is disclosed would have been obvious and well within the purview of one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771